  Case 18-22621         Doc 30     Filed 12/20/18 Entered 12/20/18 12:37:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22621
         BRITTNY M RAWLS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/10/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22621        Doc 30       Filed 12/20/18 Entered 12/20/18 12:37:28                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $355.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $355.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $345.77
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                         $9.23
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $355.00

Attorney fees paid and disclosed by debtor:                  $300.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
ANTERO CAPITAL LLC               Unsecured            NA         592.00         592.00           0.00       0.00
AT&T SERVICES INC                Unsecured      1,500.00            NA             NA            0.00       0.00
BANK OF AMERICA NA               Unsecured         500.00        408.14         408.14           0.00       0.00
CDA PONTIAC                      Unsecured         114.00           NA             NA            0.00       0.00
CITIBANK SD NA                   Unsecured         500.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS   Unsecured      8,000.00       2,564.00       2,564.00           0.00       0.00
COMCAST                          Unsecured         800.00           NA             NA            0.00       0.00
ECMC                             Unsecured      1,500.00            NA             NA            0.00       0.00
ECMC                             Unsecured          93.00           NA             NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      1,000.00            NA             NA            0.00       0.00
LVNV FUNDING                     Unsecured         500.00        776.78         776.78           0.00       0.00
MEA ELK GROVE LLC                Unsecured            NA       1,366.00       1,366.00           0.00       0.00
Meade & Associates               Unsecured         232.00        232.91         232.91           0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured      1,960.00            NA             NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         102.00           NA             NA            0.00       0.00
MIDLAND FUNDING                  Unsecured            NA       2,005.69       2,005.69           0.00       0.00
MIDWEST TITLE LOANS              Secured              NA       2,363.42       2,363.42           0.00       0.00
MIDWEST TITLE LOANS              Unsecured      2,500.00            NA             NA            0.00       0.00
MIRAMED REVENUE GROUP LLC        Unsecured         140.00           NA             NA            0.00       0.00
OVERLAND BOND & INVESTMENTS      Unsecured     13,336.00     13,877.68      13,877.68            0.00       0.00
PINNACLE CREDIT SERVICES         Unsecured            NA         667.23         667.23           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,350.00            NA             NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,500.00       1,350.44       1,350.44           0.00       0.00
RH PROPERTIES                    Unsecured      2,000.00            NA             NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     10,983.00            NA             NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      1,000.00            NA             NA            0.00       0.00
ST ALEXIUS MEDICAL CENTER        Unsecured           0.00           NA             NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured           0.00    20,958.30      20,958.30            0.00       0.00
SYNCHRONY BANK                   Unsecured         472.00           NA             NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      2,193.00       1,925.86       1,925.86           0.00       0.00
US BANK NA                       Unsecured         500.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-22621         Doc 30      Filed 12/20/18 Entered 12/20/18 12:37:28                      Desc Main
                                       Document Page 3 of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim         Principal       Int.
 Name                               Class      Scheduled        Asserted     Allowed          Paid          Paid
 WISCONSIN DEPT OF REVENUE       Unsecured             0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                 Interest
                                                               Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                 $0.00               $0.00
       Mortgage Arrearage                                         $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
       All Other Secured                                      $2,363.42                 $0.00               $0.00
 TOTAL SECURED:                                               $2,363.42                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
        All Other Priority                                        $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $46,725.03                    $0.00               $0.00


Disbursements:

         Expenses of Administration                                  $355.00
         Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                                 $355.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/20/2018                             By:/s/ Tom Vaughn
                                                                             Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
